        Case 3:20-cr-00048-HDM-WGC Document 38 Filed 07/29/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for OCTAVIO MENDOZA, JR.

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                          Case No. 3:20-CR-00048-HDM
12
                   Plaintiff,                           ORDER GRANTING
13                                                      STIPULATION TO
            v.
14                                                      CONTINUE SENTENCING
     OCTAVIO MENDOZA, JR.,                              HEARING
15                                                      (FIRST REQUEST)
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for OCTAVIO MENDOZA, JR. and CHRISTOPHER CHIOU, Acting
21   United States Attorney, and ANDOLYN JOHNSON, Assistant United States Attorney, counsel
22
     for the UNITED STATES OF AMERICA, that the Sentencing hearing set for August 24, 2021,
23
     at 10:00 AM, be vacated and continued to September 14, 2021, at 10:30 AM.
24
25   ///

26   ///
        Case 3:20-cr-00048-HDM-WGC Document 38 Filed 07/29/21 Page 2 of 3




 1
 2          The continuance is necessary for the following reasons:
 3
            1.      This is a joint request by counsel for the Government and counsel for the
 4
     Defendant, Mr. Mendoza.
 5
 6          2.      The additional time requested by this Stipulation is reasonable pursuant to

 7   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 8   change any time limits prescribed in this rule.”
 9
            3.      Both counsel request this additional time in order to allow adequate time to
10
     research sentencing issues and to prepare for the sentencing hearing.
11
12          4.      Mr. Mendoza is detained and agrees to the continuance. Specifically, Mr.

13   Mendoza was informed that the continuance will allow defense counsel to continue to gather
14   documents in support of the hearing and provide continuity of counsel.
15
            5.      This is the first request for continuance of the sentencing hearing.
16
            DATED this 27th day of July, 2021.
17
18       RENE L. VALLADARES                                  CHRISTOPHER CHIOU
         Federal Public Defender                             Acting United States Attorney
19
20    By /s/ Kate Berry                .                By    /s Andolyn Johnson              .
         KATE BERRY                                          ANDOLYN JOHNSON
21       Assistant Federal Public Defender                   Assistant United States Attorney
         Counsel for                                         Counsel for the Government
22       OCTAVIO MENDOZA, JR.
23
24
25
26
                                                        2
     Case 3:20-cr-00048-HDM-WGC Document 38 Filed 07/29/21 Page 3 of 3




 1                                        ORDER
 2      Based on the Stipulation of counsel, and good cause appearing,
 3      IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for August
 4
        24, 2021, at 10:00 AM, is vacated and continued to September 14, 2021, at 10:30 AM
 5       in Reno Courtroom 4 before Judge Howard D. McKibben. IT IS SO ORDERED.
 6
                   28th day of July, 2021.
        DATED this ______
 7
 8
 9
                                            ______________________________________
10
                                            UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               3
